Citation Nr: 1706382	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-47 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army Reserves from July 1977 to November 1977 and on active duty in the Navy from July 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his March 2007 notice of disagreement (NOD), the Veteran requested a hearing before a Decision Review Officer (DRO) and an informal DRO conference in lieu of a hearing was held in March 2009. Additionally, in his December 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO. In October 2012, he was informed that his requested Board hearing had been scheduled for December 2012. However, in a December 2012 communication, the Veteran, via his representative, indicated that he wished to cancel his scheduled Board hearing. Therefore, the Board finds that such hearing request has been withdrawn. 38 C.F.R. § 20.704 (e) (2016).

The Board remanded the instant matter in December 2013 and March 2016 for additional development. As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Also in December 2013, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder. As noted in the March 2016 remand, the AOJ granted service connection for the Veteran's acquired psychiatric disorder, diagnosed as posttraumatic stress disorder and major depressive disorder in a May 2014 rating decision. As such was a full grant of the benefit sought on appeal with respect to such matter, the issue of entitlement to service connection for an acquired psychiatric disorder is no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. A review of the record reveals that the Veteran's representative submitted an Informal Hearing Presentation (IHP) with citations and links to medical journals after the issuance of the April 2016 supplemental statement of the case. However, a waiver of AOJ consideration was submitted in June 2014 and therefore, the Board may properly consider such evidence.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

A pulmonary disorder, to include COPD and emphysema, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder, to include COPD and emphysema, have not been met. 38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an April 2006 letter, sent prior to the issuance of the rating decision on appeal. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Here, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered. In this regard, the Board notes that the AOJ issued a formal finding of unavailability of the Veteran's VA treatment records from the Greater Los Angeles Health Care System for the period of January 1, 1984, to December 13, 1985, in October 2009. In this regard, the AOJ made several attempts to obtain such records as evidenced by letters issued in March 2009, June 2009, and August 2009. However, in September 2009, the AOJ was informed that the requested records could not be obtained because there were no medical records for the Veteran during the requested time period. The Veteran was advised of the unavailability of such records in the December 2009 statement of the case.  

The Board also notes that, in the Veteran's December 2009 substantive appeal, he stated that he did not believe the AOJ had all the medical evidence needed to decide this claim and that he would supply the additional evidence at a later date. However, he did not specify what medical evidence was needed and additional VA treatment records have been obtained since such time. Furthermore, the Veteran has not otherwise identified any additional, outstanding records that have not been requested or obtained. 

Pursuant to the remands in December 2013 and March 2016, the Veteran was afforded a VA examination in March 2014 and an addendum opinion was provided in April 2016. While the Board found in its March 2016 remand that the March 2014 opinion was inadequate to decide the case, the Board finds that the opinion subsequently obtained in April 2016 is adequate to decide the issue as the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). In this regard, the Board is cognizant that the Veteran's representative argued in his October 2016 IHP that such opinion was inadequate to decide the claim; however, as will be discussed in further detail below, the Board finds such allegations to be without merit. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Furthermore, the Board finds there has been substantial compliance with the Board's December 2013 and March 2016 remand directives and no further action in this regard is necessary. See D'Aries, supra (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall, supra, at 271). Specifically, in December 2013, the matter was remanded in order to afford the Veteran a VA examination and such examination was conducted in March 2014. Additionally, in March 2016, the Board remanded the matter in order to obtain an addendum opinion, which was obtained in April 2016. Therefore, the Board finds that there has been substantial compliance with the Board's December 2013 and March 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable." 38 C.F.R. § 3.1(d). The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(c). INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National of any State. 38 C.F.R. 
§ 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if such disabilities are shown to have been manifested to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 
38 C.F.R. § 3.303 (b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Here, the Veteran's pulmonary disorder, to include COPD and emphysema, is not a disease enumerated under 38 C.F.R. § 3.309(a). As such, service connection for this disorder may not be established simply based on a showing of continuity of symptomatology.

Moreover, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the competent evidence of record confirms a current diagnosis of a pulmonary disorder. Specifically, the April 2016 examiner noted that the Veteran had a diagnosis of COPD since January 2005 and a diagnosis of emphysema since April 2007. Thus, the remaining question is whether the Veteran's pulmonary disorder, to include COPD and emphysema, is related to his military service. 

The Veteran's STRs reveal that, during ACDUTRA in July 1977 and November 1977, he reported that he never had and did not currently have shortness of breath, asthma, and chronic cough. However, in August 1977, he complained of chest congestion and back pain.  The assessment included a low back muscle strain. On a February 1978 VA examination, a chest x-ray revealed that the Veteran's lungs were essentially normal. 

From the Veteran's active duty period, STRs reveal that, in August 1979, he reported having frequent dizzy spells that started that morning.  On examination, he had a productive cough and diffuse rhonchi but his neck was supple.  The assessment was bronchitis.  The next day, he complained of difficulty breathing and, on examination, he had rhonchi.  The assessment was again bronchitis.  In December 1979, he had a sudden onset of bronchospasm with difficulty inhaling and exhaling.  When evaluated at an emergency room, the Veteran complained of shortness of breath, but had no history of asthma.  His lungs were clear and a chest X-ray was normal.  The impression was smoke inhalation. However, no treatment was recommended and the Veteran was told he could return to duty. In his May 1981 separation examination, he reported that he has had or was then having asthma and shortness of breath. However, the concurrent clinical evaluation for his lungs and chest was noted as normal. 

Thus, to establish service connection, the evidence must show a link, or nexus, between the Veteran's currently diagnosed pulmonary disorder, i.e., COPD and/or emphysema, with any instance of his military service. However, upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.

In this regard, the Veteran was afforded a VA examination to determine the nature and etiology of his pulmonary disorder in March 2014. After a review of the record, the examiner noted the Veteran had a diagnosis of COPD since 2005. The examiner also noted the Veteran's reports that he first noticed shortness of breath and wheezing in his lungs during basic training, but that he did not recall if he received treatment during such time. The examiner further noted the Veteran's reports of first seeking treatment for his respiratory condition about five years ago and, at that time, he had a chest x-ray and was given inhalers. Moreover, the examiner stated that the Veteran was a cigarette smoker from the age of 17 through the age of 54 and that he smoked about a half of pack per day. 

The examiner opined that the Veteran's COPD was less likely than not due to the Veteran's ACDUTRA, to include his August 1977 complaint of chest congestion, or active duty service, to include his treatment for bronchitis, complaints of shortness of breath, and/or treatment for smoke inhalation. In support thereof, the examiner reasoned that the Veteran did not seek care for his COPD until about 5 years prior and was a smoker for 37 years. The examiner also explained that the Veteran denied any inciting incidents such as acute smoke inhalation. 

However, in its March 2016 remand, the Board determined that such opinion was based on factual inaccuracy. Specifically, the December 1979 STR noted that the Veteran was assessed with smoke inhalation and had a sudden onset of bronchial spasm, accompanied with difficulty inhaling and exhaling. While the March 2014 examiner noted that the Veteran had complained of shortness of breath during service and based her opinion so as to have considered the Veteran's smoke inhalation, the examiner failed to address the December 1979 STR when she stated that the Veteran denied incidents of smoke inhalation in providing her opinion. Furthermore, the March 2014 examiner did not offer an etiological opinion regarding the Veteran's diagnosed emphysema. 

Thereafter, pursuant to the March 2016 remand, an addendum opinion was obtained in April 2016. After reviewing the record, to include the December 1979 STR, and current peer-reviewed medical literature, the examiner opined that it was less likely than not that the Veteran's current pulmonary disorder, to include COPD and emphysema, was related to the Veteran's ACDUTRA, to include his August 1977 complaint of chest congestion, or active duty service, to include his treatment for bronchitis, complaints of shortness of breath, and/or treatment for smoke inhalation. In support of the opinion, the examiner explained that the Veteran's medical records suggested that he had a long standing history of smoking and tobacco use and that COPD is strongly associated with smoking. 

The examiner also noted that tobacco use is a major contributing factor for the occurrence of COPD and emphysema formation that follows the damage of pulmonary structures by the tobacco smoke in literature. Furthermore, the examiner reasoned that the Veteran's diagnosis of COPD since 2005 and emphysema since 2007, which were years after the in-service smoke inhalation, and with no significant respiratory condition needing medical help until 2000, suggested it was unlikely the current pulmonary disorders were the consequence of the in-service smoke inhalation. The examiner also stated that the Veteran's history of asthma as noted in his May 1981 separation examination, was not supported in other reviewed evidence and thus, the Veteran less likely had asthma as a current diagnosis. Moreover, the examiner noted that the Veteran was HIV positive and that HIV was also a risk factor for COPD occurrence as a respiratory condition in addition to tobacco smoking. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim that the Veteran's pulmonary disorder, to include COPD and emphysema, is related to his ACDUTRA, to include his August 1977 complaint of chest congestion, or active duty service, to include his treatment for bronchitis, complaints of shortness of breath, and/or treatment for smoke inhalation. In this regard, the Board finds that the opinion of the April 2016 VA examiner, which was provided after reviewing the record and the Veteran's lay assertions, is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached. See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra. 

Furthermore, no medical evidence of record refutes the April 2016 opinion. In this regard, while the Veteran's STRs and post-service treatment records show complaints and treatment relevant to his claim, they do not provide a nexus between the Veteran's claimed disorder and his military service. Moreover, as the April 2016 VA examiner related, the Veteran was diagnosed with COPD in 2005 and emphysema in 2007, which were over twenty years after his active duty service and well after his in-service smoke inhalation. The Board acknowledges that the Veteran's May 1981 separation examination did indicate that he had or was then having asthma, but as the April 2016 examiner noted, such assertion was not supported in other reviewed evidence and, thus, the Veteran less likely had asthma as a current diagnosis. The medical evidence also supports the April 2016 opinion by indicating that the Veteran had a long history of tobacco use and his HIV positive, which, as noted by the examiner, are contributing factors for COPD and emphysema.

Moreover, the Board notes that, in the October 2016 IHP, the Veteran's representative contended that the April 2016 addendum opinion was inadequate because it was inconsistent with findings from scholarly studies and that the examiner's opinion stating that the Veteran's pulmonary disorder is likely associated with tobacco smoking only was not based on a complete examination. Specifically, the Veteran's representative stated that epidemiological studies have determined that smoke inhalation injuries predispose the airways to infection and that the record clearly showed the Veteran was exposed to smoke inhalation, and also stated that the Veteran was not provided an examination to determine if the smoke inhalation caused COPD. Furthermore, the Veteran's representative stated that the April 2016 examiner was incorrect for noting that the Veteran less likely had asthma in service. 

In support thereof, the Veteran's representative cited links to several medical web articles in its October 2016 IHP, including "What is COPD[,]" "Smoke Inhalation Injury Treatment & Management[,]" and "Distinguishing adult-onset asthma from COPD: a review and a new approach[.]" The first article discusses the causes and symptoms of COPD, the second article discusses the considerations that should be approached when treating smoke inhalation injuries, and the third article discusses the epidemiology of COPD and asthma. 

The Board acknowledges that the medical articles submitted by the Veteran's representative indicate that shortness of breath and constant coughing are symptoms of COPD, smoke inhalation injuries predispose the airways to infections, and that wheeze alone can determine current asthma prevalence. Furthermore, medical treatise evidence can, in some circumstances, constitute competent medical evidence. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim." Wallin v. West, 11 Vet. App. 509, 514 (1998). Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the medical articles submitted by the Veteran's representative only provide general information as to the possibility that shortness of breath and constant coughing are symptoms of COPD, smoke inhalation injuries predispose the airways to infections, and that wheeze alone can determine current asthma prevalence. They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's service and his pulmonary disorder with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight. Wallin, supra; Sacks, supra. 

As to the contention that the April 2016 examiner's opinion was inadequate and that the Veteran should be afforded a VA examination to determine if smoke inhalation caused COPD, a VA examiner is presumed to have properly discharged her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting her opinion with medical analysis applied to the significant facts of the case. See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties). The presumption of regularity is only rebuttable by clear evidence to the contrary. Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004). 

Here, the Veteran's representative has not provided any information to indicate that he has training in the medical profession such that he is competent to know what testing is required to determine the etiology of the Veteran's claimed disorder. Additionally, the April 2016 examiner based her opinion on the indication that the Veteran was exposed to smoke inhalation during service. Furthermore, the Veteran's representative has not demonstrated that the April 2016 examiner was unaware of any significant fact in this case or introduced any evidence that shows a lack of impartiality of such examiner. Moreover, the March 2016 remand stated that the need for another examination was left to the discretion of the medical professional offering the addendum opinion. Thus, the Veteran has not met his burden to show that the April 2016 opinion is inadequate or that another examination is needed.

To the extent the Veteran and his representative believe that the Veteran has a current pulmonary disorder that is related to the Veteran's service, as lay persons, they have not shown that they have specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). In this regard, while they are competent to report matters within their own personal knowledge, to include the nature of the Veteran's symptoms, the question of causation of a pulmonary disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Specifically, the determination of etiology of a pulmonary disorder requires the interpretation of results found on physical examination and diagnostic testing, and knowledge of the pulmonary system, to include the impact previous smoke inhalation has on it.  Therefore, the diagnosis and etiology of a pulmonary disorder is a matter not capable of lay observation, and requires medical expertise to determine.
 
Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current diagnosed pulmonary disorder is a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Accordingly, the opinions of the Veteran and his representative as to the diagnosis or etiology of the current pulmonary symptomology are not competent medical evidence and afforded no probative weight. Thus, the Board finds the opinion of the April 2016 examiner to be significantly more probative than the lay assertions of the Veteran and his representative.  

In summary, the Board finds that the Veteran's pulmonary disorder, to include COPD and emphysema, is not shown to be causally or etiologically related to any disease, injury, or incident during service. Consequently, service connection for such disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a pulmonary disorder, to include COPD and emphysema, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


